Citation Nr: 0207630	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  02-01 943	)	DATE
	)
	)


THE ISSUE

Whether an October 2001 decision of the Board of Veterans' 
Appeals (Board) should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to April 
1969.




This matter comes before the Board based on a CUE motion as 
to a Board decision of October 22, 2001, which found that new 
and material evidence had not been presented to reopen a 
claim of entitlement to an effective date earlier than March 
21, 1990, for the award of a 100 percent schedular rating for 
post-traumatic stress disorder (PTSD).


FINDING OF FACT

The moving party in his motion to revise the October 2001 
Board decision on the basis of CUE has not pointed to any 
specific error of fact or any specific error in the 
application of the law in that decision, such that the result 
would have been manifestly different but for the error.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of the October 2001 Board decision based on CUE have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 U.S.C.A. § 7111 (West Supp. 2001); 66 Fed. Reg. 
35,902-35,903 (July 10, 2001) (to be codified at 38 C.F.R. § 
20.1404(b)); Disabled American Veterans, et al. v. Gober, 234 
F.3d 682 (Fed. Cir. 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

The provisions of 38 C.F.R. § 20.1403, set forth what 
constitutes CUE and what does not, and provide as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied. 

(b) Record to be reviewed.-

(1) General.  Review for clear and unmistakable error in 
a prior Board decision must be based on the record and 
the law that existed when that decision was made.

(2) Special rule for Board decisions issued on or after 
July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed 
by the Department of Veterans Affairs not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.-

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist.  The Secretary's failure to fulfill 
the duty to assist.

(3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  

38 C.F.R. § 20.1403.  (Authority:  38 U.S.C.A. § 501(a), 
7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (Court).  More specifically, it was observed 
that Congress intended that the Department of Veterans 
Affairs (VA) adopt the Court's interpretation of the term 
"CUE."  Indeed, as was discussed in the notice of proposed 
rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation of 
claims of CUE."  143 Cong. Rec. 1567, 1568 (daily ed. April 
16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, in 
connection with House passage).  Accordingly, the Board is 
permitted to seek guidance as to the existence of CUE in 
prior Board decisions based on years of prior case law 
regarding CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).

The Board notes that the original version of Rule 1404(b) (38 
C.F.R. § 20.1404(b)), stated that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, 
of fact or law in the Board decision, the 
legal or factual basis for such 
allegations, and why the result would 
have been manifestly different but for 
the alleged error.  


Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be denied.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently held that in the event that 
the moving party's motion does not adequately set forth 
specific grounds of CUE, the Board is precluded from deciding 
the motion on the merits.  Instead, the appellant's motion is 
to be dismissed without prejudice to the submission of more 
specific allegations.  Disabled American Veterans, et al. v. 
Gober, 234 F.3d 682 (Fed. Cir. 2000).  Accordingly, the Board 
issued an interim rule, effective July 10, 2001, which 
revised Rule 1404(b) as follows:

Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be 
dismissed without prejudice to refiling 
under this subpart.

66 Fed. Reg. 35,902-35,903 (July 10, 2001).



Duty to Assist

As an additional matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45,620-45,632 (August 29, 2001).  

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  However, in Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc), the Court held 
that the provisions of the VCAA were not applicable to CUE 
motions regarding prior Board decisions.


Factual Background & Analysis

The October 2001 Board decision noted, in part, that in a 
prior decision in October 1997 the Board granted entitlement 
to an effective date from March 21, 1990, for the award of a 
100 percent schedular rating for PTSD.  

It was further noted that the October 1997 decision found 
that the veteran's claim for an increased rating had been 
received on January 31, 1990, but that medical evidence 
demonstrated entitlement arose based upon a VA examination 
report dated March 21, 1990.  The veteran was notified of 
that decision but did not appeal to the Court.  


In the October 2001 decision, the Board noted that the 
evidence added to the file since the October 1997 decision 
included statements and hearing testimony from the veteran 
contending that he should have been awarded a 100 percent 
rating back to his original grant of service connection in 
the 1980s; report indicating he resigned from his employment 
as a custodial laborer in August 1982 with no reason given; a 
duplicate copy of a private psychological evaluation report 
dated in February 1993; VA medical evidence dated from March 
1993 to January 1999; private medical records and statements 
from November 1985 to July 1987 which were not previously of 
record; service records associated with disciplinary action 
he received during active service and his separation from 
service; and various lay statements.  The Board found that 
while the statements and testimony from the veteran, lay 
statements in support of the claim, service records, and 
private medical records were "new," they did not constitute 
new and material evidence to reopen the claim in that this 
"new" evidence was essentially cumulative of evidence 
previously considered.  In addition, the Board found that 
inasmuch as the VA medical evidence from 1993 to 1999 
obviously did not pertain to any period prior to March 1990, 
it was irrelevant.

By a statement received in December 2001, the veteran 
contended that the Board's October 2001 decision should be 
revised on the basis of CUE.  He essentially contended that 
the evidence showed he should have been entitled to a 100 
percent rating for his PTSD from the day he was awarded 
service connection.  In a subsequent statement dated in June 
2002, the veteran's representative contended that much of the 
evidence submitted by the veteran to reopen his claim for an 
earlier effective date was new and material pursuant to the 
requirements of 38 C.F.R. § 3.156(a).  The provisions of 
38 C.F.R. § 3.156(a), provide that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

The CUE motion submitted by the veteran essentially contends 
that the October 2001 Board decision contained CUE in that it 
did not find that the evidence supported an earlier effective 
date, while the statement from the representative contends 
that it was error not to find that new and material evidence 
had been submitted.  In short, the allegations of CUE 
constitute no more than a disagreement as to how the evidence 
was weighed or evaluated, which 38 C.F.R. § 20.1403(d)(3) 
provides is not CUE.  As such, neither the veteran nor his 
representative have pointed to any specific error of fact or 
any specific error in the application of the law in that 
decision, such that the result would have been manifestly 
different but for the error.  Consequently, the Board 
concludes that the moving party has not set forth specific 
allegations of error, either of fact or law, with respect to 
the Board decision of October 22, 2001.  Accordingly, in the 
absence of any additional allegations, the motion is 
dismissed without prejudice for the veteran to refile.

As an additional matter, the Board notes that in Lapier v. 
Brown, 5 Vet. App. 215 (1993), the Court stated:

The sole issue on appeal is whether the 
veteran is entitled to an earlier 
effective date for a 100% rating for 
schizophrenia.  This claim was denied by 
a prior final BVA decision in March 1989.  
Although the Secretary is required under 
38 U.S.C.A. § 5108 (West 1991) to reopen 
claims that the BVA has previously and 
finally denied when "new and material 
evidence" is presented, in this case such 
a reopening could not result in an 
earlier effective date because an award 
granted on a reopened claim may not be 
made effective prior to the date of 
receipt of the reopened claim.  38 
U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 
3.400(q)(1)(ii) (1992).  Mr. Lapier 
reopened his claim in September 1984, and 
his 100% rating was granted effective 
from that time.

Lapier at 216-217.
Thus, even assuming the veteran had submitted new and 
material evidence at the time of the October 2001 Board 
decision, he would be entitled to an effective date no 
earlier than the date of the reopened claim as a matter of 
law; i.e., he would not be entitled to an effective date 
earlier than March 21, 1990.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Consequently, absent CUE in the Board 
decision of October 1997, there is no factual or legal basis 
upon which the veteran could obtain the remedy he seeks.  The 
issue of whether the October 1997 Board decision was the 
product of CUE is not currently before the Board, and will 
not be addressed at this time.


ORDER

The motion is dismissed without prejudice to refiling.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



